Name: Commission Regulation (EU) NoÃ 408/2011 of 27Ã April 2011 implementing Regulation (EC) NoÃ 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards transmission format Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  information and information processing;  means of agricultural production;  information technology and data processing;  communications
 Date Published: nan

 28.4.2011 EN Official Journal of the European Union L 108/21 COMMISSION REGULATION (EU) No 408/2011 of 27 April 2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards transmission format (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1185/2009 of the European Parliament and of the Council of 25 November 2009 concerning statistics on pesticides (1), and in particular Article 5(1) thereof, Whereas: (1) Regulation (EC) No 1185/2009 establishes a new framework for the production of comparable European statistics on sales and use of pesticides. (2) In accordance with Article 3(3) of Regulation (EC) No 1185/2009, Member States are to transmit the statistical data in electronic form, in conformity with an appropriate technical format to be adopted by the Commission. (3) In order to ensure confidentiality, a flag indicating whether the information transmitted on the substance, chemical class, category of product or major group is confidential or not will be included in the transmission file. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Member States shall transmit the statistical data on the placing on the market of pesticides as described in Annex I to Regulation (EC) No 1185/2009 using the statistical data and metadata exchange (SDMX) format. The data shall be transmitted or uploaded by electronic means to the single entry point for data at Eurostat. Member States shall transmit the required data conforming to the technical specifications provided by the Commission (Eurostat). Article 2 The technical format for the transmission of data to the Commission (Eurostat) is described in the Annex. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 1. ANNEX Format for the transmission of statistical data on the placing on the market of pesticides The following information shall be included in the transmission files: Number Field Remarks 1 Country 3-alpha code (e.g. FRA) 2 Year e.g. 2010 3 Major group Codes listed in Annex III to Regulation (EC) No 1185/2009, as last updated 4 Categories of products 5 Chemical class 6 Substance 7 For field numbers 3, 4, 5 and 6, the quantity sold To be expressed in kilograms of substances 8 For field numbers 3, 4, 5 and 6, the confidentiality flag Yes/no